   Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 1 of 7 PageID #: 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
          Plaintiff,                               )
                                                   )
      v.                                           )           Case No. 4:20-cv-1895-JMB
                                                   )
ERDCC and MODOC,                                   )
                                                   )
          Defendants.                              )

                                 MEMORANDUM AND ORDER

          This matter is before me upon review of a civil complaint filed by Missouri State prisoner

Joseph Michael Devon Engel, registration number 1069055. For the reasons explained below, I

will allow Engel to proceed in forma pauperis in this action, and will assess an initial partial

filing fee of $1.00. Additionally, the Court will dismiss the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

          Engel signed and dated the complaint on November 7, 2020, and it was docketed in this

Court on December 11, 2020. At the time he filed the complaint, Engel neither paid the filing fee

nor filed a motion for leave to proceed in forma pauperis. However, in the body of the

complaint, he writes: “Application to Proceed in District Court without Prepaying Fees or

Costs,” and avers he earns only $5.00 per month. Having liberally construed the complaint, I

conclude Engel is requesting leave to proceed in forma pauperis because he lacks sufficient

means to pay the civil filing fee. I will grant him leave to proceed in forma pauperis in this

action.

          Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his
    Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 2 of 7 PageID #: 3




prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10, until the filing fee is fully paid. Id.

        In this case, Engel avers the Missouri Department of Corrections (“MDOC”) will not

provide him with a certified copy of his inmate account statement. Accordingly, the Court will

assess an initial partial filing fee of $1.00, an amount that is reasonable based upon the

information the Court has about plaintiff’s finances. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”).

                                               Legal Standard

        According to 28 U.S.C. § 1915(e)(2)(B), this Court shall dismiss a complaint at any time

if, inter alia, it is frivolous or malicious, or fails to state a claim upon which relief may be

granted. 28 U.S.C. § 1915(e)(2). An action is frivolous if it “lacks an arguable basis in either law

or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action is malicious when it is

undertaken for the purpose of harassing or disparaging the named defendants rather than

vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987),

                                                     2
    Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 3 of 7 PageID #: 4




aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered malicious if it is part of a

longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839 F.2d 1290, 1293 (8th

Cir. 1988) (per curiam). See also Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (when

determining whether an action is malicious, the Court need not consider only the complaint

before it, but may consider the plaintiff’s other litigious conduct).

       An action fails to state a claim upon which relief may be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must assume the

veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550

U.S. at 555).

       I must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429 U.S. 97,

106 (1976). This means that “if the essence of an allegation is discernible,” I should “construe

the complaint in a way that permits the layperson’s claim to be considered within the proper

legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone v. Harry,

364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts which, if

true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th

Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364 F.3d at

                                                  3
   Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 4 of 7 PageID #: 5




914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those who

proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                         The Complaint

       Engel filed the complaint pursuant to 42 U.S.C. § 1983 against the MDOC and the

Eastern Reception, Diagnostic and Correctional Center (“ERDCC”). Engel indicates he is a

civilly-committed detainee, but review of publicly-available MDOC records shows he is actually

a convicted and sentenced state prisoner. In setting forth his statement of claim, he writes: “This

is in regards to my Religion I’m Astru/Odinism/Catholicism MODOC, ERDCC refuse to give

me my religious diet I’m a Sourvin Citizn [sic].” Engel identifies his injuries as “my religion,

mental [anguish], phycial mind raping sourvin citizn [sic].” As relief, he seeks 5 trillion dollars

from the ERDCC, and 10 trillion dollars from the MDOC.

       The complaint is one of more than one hundred and thirty (130) similar prisoner civil

rights complaints Engel has filed in this Court since September 2020, alleging that his civil rights

have been violated by these defendants and others. The nature of those complaints is roughly the

same as the instant complaint. To date, the complaints that have been reviewed pursuant to 28

U.S.C. § 1915(e)(2) have been dismissed for reasons articulated therein, or because plaintiff

failed to comply with court orders. As of December 21, 2020, Engel is subject to 28 U.S.C.

§ 1915(g).

                                            Discussion

       Having carefully reviewed and liberally construed the complaint, I have determined that

it must be dismissed. While Engel seeks 15 trillion dollars in relief because he believes he was

wrongfully denied accommodations related to his religious needs, he has not pleaded “enough

                                                 4
    Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 5 of 7 PageID #: 6




facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Instead, he

has offered only the “[t]hreadbare recital” of an element of a cause of action, supported by his

own conclusory statements, which I am not required to presume true. Iqbal, 556 U.S. at 678. I

will not assume facts that Engel has not alleged. See Stone, 364 F.3d at 914-15.

        Additionally, Engel brings this lawsuit pursuant to 42 U.S.C. § 1983 against the MDOC

and against the ERDCC, a MDOC facility. Such a suit is effectively a suit against the State of

Missouri. “Section 1983 provides for an action against a ‘person’ for a violation, under color of

law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). However,

the State of Missouri and its agencies and instrumentalities are not “persons” within the meaning

of § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), Alsbrook v. City of

Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Because Engel is missing an essential element of

a § 1983 action, his claims against the MDOC and the ERDCC must be dismissed.

        Additionally, the MDOC and the ERDCC are protected by the doctrine of sovereign

immunity. “The Eleventh Amendment protects States and their arms and instrumentalities from

suit in federal court.” Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018). See also

Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the

absence of consent a suit in which the State or one of its agencies or departments is named as the

defendant is proscribed by the Eleventh Amendment”). The Eleventh Amendment bars suit

against a state or its agencies for any kind of relief, not merely monetary damages. Monroe v.

Arkansas State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (stating that district court erred in

allowing the plaintiff to proceed against state university for injunctive relief, and remanding

matter to district court for dismissal).

                                                  5
   Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 6 of 7 PageID #: 7




       There are two “well-established exceptions” to Eleventh Amendment immunity. Barnes

v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). The first exception exists “where Congress

has statutorily abrogated such immunity by ‘clear and unmistakable language.’” Id. The second

exception exists where a State waives its immunity, but “only where stated by the most express

language or by such overwhelming implications from the text as will leave no room for any other

reasonable construction.” Id. at 65. Neither exception applies in the instant case. The first

exception is inapplicable because the Supreme Court has determined that § 1983 does not

abrogate a State’s Eleventh Amendment immunity from suit in federal court. Will, 491 U.S. at

66, Quern v. Jordan, 440 U.S. 332, 341 (1979). The second exception is inapplicable because

Engel does not aver, nor is it apparent, that the State of Missouri has waived its sovereign

immunity in this type of case. See Mo. Rev. Stat. § 537.600 (explaining that sovereign immunity

is in effect and providing exceptions). Accordingly, Engel’s claims against the MDOC and the

ERCC must be dismissed.

       For the foregoing reasons, this action is subject to dismissal because it is frivolous and/or

fails to state a claim upon which relief may be granted. It also appears this action is subject to

dismissal because it is malicious. As noted above, this action is one of over one hundred and

thirty (130) duplicative and meritless actions Engel has recently filed in this Court against these

defendants and against State officials. Engel submitted the pleadings in bulk, and specified he

intended each set of pleadings to be docketed as an individual civil action. It is therefore

apparent that he initiated this action as part of a campaign of harassment through repetitive

lawsuits, not with the intent of vindicating a cognizable right. See Tyler, 839 F.2d 1290 (noting

that an action is malicious when it is a part of a longstanding pattern of abusive and repetitious

                                                6
    Case: 4:20-cv-01895-JMB Doc. #: 3 Filed: 03/23/21 Page: 7 of 7 PageID #: 8




lawsuits, and also when it contains disrespectful or abusive language); Spencer, 656 F. Supp. at

461-63 (an action is malicious when it is undertaken for the purpose of harassing the defendants

rather than vindicating a cognizable right); Cochran, 73 F.3d at 1316 (when determining whether

an action is malicious, the Court need not consider only the complaint before it, but may consider

the plaintiff’s other litigious conduct).

        Having considered the instant complaint and Engel’s history of engaging in abusive

litigation practices, I conclude that it would be futile to direct him to file an amended complaint

in this action. I will therefore dismiss this action at this time pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

        Accordingly,

        IT IS HEREBY ORDERED that Engel may proceed in forma pauperis in this action.

        IT IS FURTHER ORDERED that Engel shall pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.


                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE
Dated this 23rd day of March, 2021.
                                                 7
